UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) Information Statement Pursuant to Rules 13d-1 and 13d-2 Under the Securities Exchange Act of 1934 (Amendment No. )* PSS World Medical, Inc. (Name of Issuer) Common Shares (Title of Class of Securities) 69366A100 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page1of1 Pages 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Westchester Capital Management, LLC 27-3790558 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[X] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLYOWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 2,645,286 shares 6. SHARED VOTING POWER None 7. SOLE DISPOSITIVE POWER 2,645,286 shares 8. SHARED DISPOSITIVE POWER None 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,645,286 shares CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.26%* TYPE OF REPORTING PERSON IA * Based on 50,328,843 Shares outstanding as of January 7, 2013, as reported in the Issuer’s Definitive Proxy Statement filed with the Securities and Exchange Commission on January 16, 2013. 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Green & Smith Investment Management L.L.C. 13-3869675 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[X] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 60,427 shares 6. SHARED VOTING POWER None 7. SOLE DISPOSITIVE POWER 60,427 shares 8. SHARED DISPOSITIVE POWER None 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 60,427 shares CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) .12%* TYPE OF REPORTING PERSON IA * Based on 50,328,843 Shares outstanding as of January 7, 2013, as reported in the Issuer’s Definitive Proxy Statement filed with the Securities and Exchange Commission on January 16, 2013. Item 1(a). Name of Issuer The name of the issuer to which this filing on Schedule 13G relates is PSS World Medical Inc. (the “Company”). Item 1(b). Address of Issuer’s Principal Executive Offices The principal executive offices of the Company are located at 4345 Southpoint Blvd, Jacksonville, Florida 32216. Item 2(a). Name of Person Filing This statement is being filed jointly by the following (each, a “Reporting Person,” and collectively, the “Reporting Persons”):Westchester Capital Management, LLC (“WCM”), a Delaware limited liability company and Green & Smith Investment Management L.L.C. (“G&S”), a Delaware limited liability company. WCM, a registered investment adviser, serves as (a) investment advisor to each of The Merger Fund (“MF”) and The Merger Fund VL (“MF VL”), (b) the sub-advisor to Dunham Monthly Distribution Fund (“DMDF”) and (c) investment manager of Merrill Lynch Investment Solutions – Westchester Merger Arbitrage UCITS Fund (“ML UCITS”).G&S, a registered investment adviser, serves as investment advisor to GS Master Trust (“Master Trust”, together with MF, MF VL, DMDF and ML UCITS, the "Funds").The Funds directly hold Common Shares for the benefit of the investors in those Funds.Mr. Roy Behren and Mr. Michael T. Shannon each serve as Co-Presidents of WCM and Co-Managers and members of G&S.Messrs. Behren and Shannon are indirect principal owners of WCM and G&S and may control WCM and G&S. The Reporting Persons often make acquisitions in, and dispose of, securities of an issuer on the same terms and conditions and at the same time.Based on the foregoing and the relationships described herein, these parties may be deemed to constitute a “group” for purposes of Section 13(g)(3) of the Act. The filing of this statement shall not be construed as an admission that the Reporting Persons are a group, or have agreed to act as a group. Item 2(b). Address or Principal Business Office or, if none, Residence: 100 Summit Drive, Valhalla, NY 10595 Item 2(c). Citizenship Each of WCM and G&S are organized under the laws of the State of Delaware. Item 2(d). Title of Class of Securities The class of equity securities of the Company to which this filing on Schedule 13G relates is Common Shares (“Common Shares”). Item 2(e). CUSIP Number The CUSIP number of the Company’s Common Shares is 69366A100. Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) []Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) []Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 73c). (c) []Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) []Investment company registered under section 8 of the Investment Company Act of 1940(15 U.S.C. 80a-8). (e) [X]An investment adviser in accordance with §13d-1(b)(1)(ii)(E). (f) []An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) []A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) []A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) []A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) []Group, in accordance with §240.13d-1(b)(1)(ii)(J). []If this statement is filed pursuant to §240.13d-1(c), check this box. Item 4. Ownership The information set forth in Rows 5 through 11 of the cover pages to this Schedule 13G is incorporated herein by reference.WCM as (a) investment advisor to each of MF and MF VL, (b) the sub-advisor to DMDF and (c) investment manager of ML UCITS may be deemed to beneficially own shares of Common Stock held by MF, MF VL, DMDF and ML UCITS.G&S, as investment advisor to GS Master Trust may be deemed to beneficially own shares of Common Stock held by the Master Trust.Messrs. Behren and Shannon each serve as Co-Presidents of WCM and Co-Managers and members of G&S.By virtue of these relationships, WCM, G&S and Messrs. Behren and Shannon may be deemed to beneficially own the Common Shares held by the Funds, however, each of the Reporting Persons and Messrs. Behren and Shannon disclaim beneficial ownership of such shares of Common Stock, except to the extent of their pecuniary interest therein.The filing of this Statement shall not be construed as an admission that the Reporting Persons and Messrs. Behren and Shannon are, for the purpose of Section 13(g) of the Act, the beneficial owner of such shares held by the Funds. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable. Item 7. Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company: Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2013 WESTCHESTER CAPITAL MANAGEMENT, LLC By: /s/Bruce Rubin Name:Bruce Rubin Title: Chief Operating Officer GREEN & SMITH INVESTMENT MANAGEMENT L.L.C. By: /s/Bruce Rubin Name:Bruce Rubin Title: Chief Compliance Officer Exhibit A JOINT FILING AGREEMENT In accordance with Rule13d-1(k) of the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Statement on Schedule13G (including any and all amendments thereto) with respect to the common stock of PSS World Medical, Inc., and further agree that this Joint Filing Agreement shall be included as an Exhibit to such joint filing. In evidence thereof, the undersigned, being duly authorized, hereby execute this Joint Filing Agreement as of February 14, 2013. Dated:February 14, 2013 WESTCHESTER CAPITAL MANAGEMENT, LLC By: /s/Bruce Rubin Name:Bruce Rubin Title: Chief Operating Officer GREEN & SMITH INVESTMENT MANAGEMENT L.L.C. By: /s/Bruce Rubin Name:Bruce Rubin Title: Chief Compliance Officer
